Mr. Presiding Justice Smith delivered the opinion of the court. 2. Appeal and erbob, § 1483*-—where admission of impeaching evidence reversible error. Where the evidence was conflicting as to whether pains in plaintiff’s lcnee were due to rheumatism as contended by defendant or to being thrown to the floor of the car in a collision as claimed by plaintiff, the admission in behalf of plaintiff of evidence of statements of her physician, called by her as a witness, for purposes of impeachment constituted reversible error.